--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 3 TO CREDIT AGREEMENT


This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this "Amendment") dated as of July 26,
2016 is entered into by and among MUELLER INDUSTRIES, INC., a Delaware
corporation (the "Borrower"), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the "Administrative Agent") and in its
capacity as L/C Issuer and Swing Line Lender (each as defined in the Credit
Agreement described below), each of the Lenders signatory hereto, and each of
the Subsidiary Guarantors (as defined in the Credit Agreement described below)
signatory hereto.  Each capitalized term used and not otherwise defined in this
Amendment has the definition specified in the Credit Agreement described below.
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders party thereto have entered into that certain Credit
Agreement dated as of March 7, 2011 (as amended by that certain Amendment No. 1
to Credit Agreement dated as of August 12, 2011 and Amendment No. 2 to Credit
Agreement dated as of December 11, 2012, the "Credit Agreement"), pursuant to
which the Lenders have made available to the Borrower a revolving credit
facility with a swing line sublimit and a letter of credit sublimit;
WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents;
WHEREAS, the Borrower has advised the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the Lenders that it desires to amend the Credit Agreement
as set forth below; and
WHEREAS, the Administrative Agent, the L/C Issuer and the Lenders are willing to
so amend the Credit Agreement on the terms and conditions contained in this
Amendment;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
1. Amendments to Credit Agreement.  Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein, the Credit Agreement is amended as follows:
(a)
Section 1.01 of the Credit Agreement is amended to add the following new
definitions in the appropriate alphabetical location therein:

"LIBOR" has the meaning specified in the definition of Eurocurrency Rate.
 

--------------------------------------------------------------------------------

"LIBOR Quoted Currency" means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.
"Non-LIBOR Quoted Currency" means any currency other than a LIBOR Quoted
Currency.
"Notice of Loan Prepayment" means a notice of prepayment with respect to a Loan,
which shall be in a form approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
"Swiss Franc" means the lawful currency of Switzerland.
"Yen" and "¥" means the lawful currency of Japan.
(b)
The definition of "Change of Control" in Section 1.01 of the Credit Agreement is
amended by deleting the parenthetical at the end of clause (b) therein.

(c)
The definitions of "Eurocurrency Rate", "Loan Notice", "Responsible Officer" and
"Swing Line Loan Notice" in Section 1.01 of the Credit Agreement are amended and
restated in their entirety as follows:

"Eurocurrency Rate" means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan,
(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
("LIBOR") or a comparable or successor rate approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(ii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such currency
at the time such currency was approved by the Administrative Agent and the
Lenders pursuant to Section 1.06(a) or, if such rate is unavailable on any date
of determination for any reason, a comparable or successor rate approved by the
Administrative Agent; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;
 
2

--------------------------------------------------------------------------------

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice (however, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent) and (ii) if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.  The Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative Agent
have any liability with respect to the administration, submission or any other
matter related to LIBOR or any comparable or successor rate referenced in this
definition above.
"Loan Notice" means a notice of (a) a Term Loan Borrowing, (b) a Committed
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, vice president, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by a Responsible Officer of the Borrower.
(d)
The definition of "Federal Funds Rate" in Section 1.01 of the Credit Agreement
is amended by deleting the reference therein to "arranged by Federal funds
brokers on such day".

 
3

--------------------------------------------------------------------------------

(e)
The first sentence of Section 2.02(a) of the Credit Agreement is amended and
restated in its entirety as follows:

Each Committed Borrowing, the Term Loan Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by: (A) telephone or (B) a Loan Notice.
(f)
The first sentence of Section 2.04(b) of the Credit Agreement is amended and
restated in its entirety as follows:

Each Swing Line Borrowing shall be made upon the Borrower's irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by:
(A) telephone or (B) a Swing Line Loan Notice.
(g)
Section 2.05(a) of the Credit Agreement is amended by replacing the reference
therein to ", upon notice to the Administrative Agent," with ", upon notice to
the Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment,".

(h)
Section 2.05(b) of the Credit Agreement is amended by replacing the reference
therein to ",upon notice to the Swing Line Lender (with a copy to the
Administrative Agent)," with ", upon notice to the Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent),".

(i)
Each of Section 6.12 and Section 7.04 of the Credit Agreement is amended by (i)
replacing each reference therein to "30%" with "50%" and (ii) replacing each
reference therein to "40%" with "50%".

(j)
Section 10.17 of the Credit Agreement is amended and restated in its entirety as
follows:

10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words "delivery," "execute," "execution," "signed," "signature," and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.
 
4

--------------------------------------------------------------------------------

2. Effectiveness; Condition Precedent.  The parties hereto agree that this
Amendment and the amendments provided in Section 1 shall become effective upon
the Administrative Agent's receipt of a counterpart of this Amendment, duly
executed and delivered by each of the Borrower, the Subsidiary Guarantors, the
Administrative Agent and Lenders constituting Required Lenders.
3. Representations and Warranties.  In order to induce the Administrative Agent,
the Lenders, the Swing Line Lender and the L/C Issuer to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent, the
Swing Line Lender, such Lenders and the L/C Issuer as follows:
(a) The representations and warranties made by it in Article V of the Credit
Agreement, and by each Loan Party in each of the Loan Documents to which such
Loan Party is a party, are true and correct in all material respects on and as
of the date hereof, except that (i) if a qualifier relating to materiality or
Material Adverse Effect applies, such representation or warranty is true and
correct in all respects and (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (except that if a
qualifier relating to materiality or Material Adverse Effect applies, such
representation or warranty is true and correct in all respects as of such
earlier date).
(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
(c) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors party hereto and constitutes a legal,
valid and binding obligation of each such Person, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally; and
(d) No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment.
4. Fees and Expenses.  The Borrower shall pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution, and delivery of this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees, charges and disbursements of one counsel for the Administrative Agent.
5. Entire Agreement.  This Amendment, together with the Loan Documents
(collectively, the "Relevant Documents"), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
 
5

--------------------------------------------------------------------------------

6. Ratification and Confirmation of Loan Documents.  The Borrower and the
Subsidiary Guarantors each hereby consents, acknowledges and agrees to the
amendments set forth herein and hereby confirms and ratifies in all respects the
Loan Documents to which such Person is a party (including without limitation,
with respect to each Subsidiary Guarantor, the continuation of its payment and
performance obligations under the Subsidiary Guaranty), in each case upon and
after the effectiveness of the amendments contemplated hereby.
7. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.
8. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
9. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10. References.  All references in any of the Loan Documents to the "Credit
Agreement" shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
11. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.
[Signature pages follow.]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Credit Agreement to be executed as of the date first above written.
BORROWER:
MUELLER INDUSTRIES, INC.
By:              /s/ Jeffrey A. Martin
Name:         Jeffrey A. Martin

Title: Chief Financial Officer and Treasurer





SUBSIDIARY GUARANTORS:


B&K LLC
DENO INVESTMENT COMPANY II, INC.
EXTRUDED METALS, INC.
HOWELL METAL COMPANY
ITAWAMBA INDUSTRIAL GAS COMPANY, INC.
MUELLER BRASS CO.
MUELLER BRASS FORGING COMPANY, INC.
MUELLER COPPER TUBE COMPANY, INC.
MUELLER COPPER TUBE PRODUCTS, INC.
MUELLER EAST, INC.
MUELLER FITTINGS COMPANY, INC.
MUELLER FITTINGS, LLC
MUELLER IMPACTS COMPANY, INC.
MUELLER INDUSTRIAL REALTY CO.
MUELLER PLASTICS CORPORATION, INC.
MUELLER PRESS COMPANY, INC.
MUELLER REFRIGERATION, LLC
MUELLER STREAMLINE CO.
MUELLER SOUTHEAST, INC. (f/k/a Precision Tube Company, Inc.
SHERWOOD VALVE, LLC
WESTERMEYER INDUSTRIES, INC.


By:              /s/ Jeffrey A. Martin
Name:         Jeffrey A. Martin

Title: Treasurer

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as
Administrative Agent
By:              /s/ Angela Larkin
Name:      Angela Larkin
Title:           Assistant Vice President




BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
By:              /s/ Bruce Clark
Name:         Bruce Clark
Title:           Vice President




REGIONS BANK, as a Lender
By:              /s/ Jon-Paul Hickey
Name:         Jon-Paul Hickey
Title:           Director




SUNTRUST BANK, as a Lender
By:              /s/ Elizabeth Tallmadge
Name:         Elizabeth Tallmadge
Title:           Managing Director




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:              /s/ George Linhart
Name:         George Linhart
Title:           Senior Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:              /s/ Kenneth Gorski
Name:         Kenneth Gorski
Title:           Vice President

--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
By:              /s/ Bob Nieman
Name:         Bob Nieman
Title:           Senior Vice President




HSBC BANK USA, NA, as a Lender
By:              /s/ Devin Moore
Name:         Devin Moore
Title:           Vice President





